Title: To Alexander Hamilton from William S. Smith, 6 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 6th. 1800
          
          Inclosed is a Letter delivered by Capt. White of the 12th. you will notice it, to be, the resignation of Tobias V. Cuyler.
          I have the Honor to be, with respect Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. of ye 12th.
          
        